MEMORANDUM **
Carlos Deleon Andico seeks direct review of the BIA’s holding that he abandoned his application for adjustment of status by missing a deadline set by an Immigration Judge. The only issue Andico raises on appeal is ineffective assistance of counsel, but he never raised the issue *611with the BIA and therefore has not exhausted his administrative remedies. See Ontiveros-Lopez v. I.N.S., 213 F.3d 1121, 1124 (9th Cir.2000) (“We ... require an alien who argues ineffective assistance of counsel to exhaust his administrative remedies by first presenting the issue to the BIA.”). The proper avenue for Andico to raise his ineffective assistance of counsel claim is a motion to reopen proceedings with the BIA. Thus, the petition must be denied for his failure to exhaust the available administrative remedies.
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.